Citation Nr: 0600698	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.



FINDING OF FACT

The competent evidence of record supports that the veteran's 
hepatitis C was incurred in service.  



CONCLUSION OF LAW

The veteran's hepatitis C was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Laws and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Analysis

The veteran contends that he contracted hepatitis C during 
military service when he used his roommate's razor and 
toothbrush while both were stationed in Germany.  The veteran 
reports that the fellow soldier had been jaundiced and 
hospitalized for hepatitis at that time.  

Outpatient treatment reports from the Clarksburg VA Medical 
Center instructed the veteran, as of July 1995 prior to a 
hepatitis C confirmatory test, that he should avoid sharing 
shaver, utensils, and a toothbrush, and to wash all very well 
after use.  A June 2001 report stated that the veteran was 
known to have a positive hepatitis C antibody.

In October 2003, the Board remanded this case for a VA 
examination for the purposes of obtaining an etiology 
opinion.  Then, in April 2004, the veteran reported that he 
had gotten a tattoo in the early 1990's.  He stated that he 
had not had any blood transfusions prior to 1992, he denied 
any injections or illicit drug use, had no blood exposure as 
a medical worker, denied multiple sexual partners, and any 
hemodialysis.

After assessing the evidence contained in the claims file, 
the examiner opined as follows: 

I discussed this case with Dr. Sang 
Infectious Disease specialist at this VA.  
She knows the patient well.  Her opinion 
is that in view of this patient having 
Genotype 1a which is usually found in 
North America and the fact that his 
roommate was from California and that he 
does not have any significant risk 
factors, [t]hat it is more likely than 
not that the man contracted [h]epatitis C 
on [a]ctive [d]uty.

In May 2005, the Board once again remanded this case for 
further development.  Specifically, the VA examiner was asked 
to provide further and more detailed explanation of the 
etiological conclusion.  

In July 2005, the VA examiner issued a more detailed 
explanation of the etiology of the veteran's hepatitis C.  
The VA examiner opined that the only risk factor other than 
the use of the veteran's roommate's razor was a tattoo that 
the veteran received in the 1990s.  Given that the veteran 
reported that he remembered a new needle being used, the use 
of his roommate's razor would appear to be the only risk 
factor for the veteran contracting hepatitis C.  The examiner 
also reasoned that the veteran has genotype 1a hepatitis C, 
which is from the United States, thus making it more likely 
that the veteran contracted the hepatitis C virus from a 
United States source, being the veteran's roommate while both 
were stationed in Germany.  Ultimately, the VA examiner 
stated that it was more likely than not that the veteran's 
hepatitis C was contracted from using his friend's razor.  
The veteran had, after all, reported that his roommate had a 
jaundice type condition and was thought to have hepatitis.  
The roommate's records were never reviewed by the VA 
examiner.  

Based on the foregoing, the Board finds that it is at least 
likely as not that the veteran's hepatitis C was incurred in 
service.  





ORDER

Entitlement to service-connection for hepatitis C is granted 
subject to the laws and regulations governing payment of 
monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


